BEASLEY, Judge
dissenting.
Because I believe that the trial court’s own findings establish that a marriage occurred under Texas law, I would find its conclusion is unsupported and therefore respectfully dissent.
As the majority opinion correctly states above, the findings of the trial court are binding on this Court due to the Appellant’s failure to challenge them. See Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991). Both the trial court and the majority of this Court rely on several findings of fact regarding events that occurred after the parties moved in together. However, this reliance ignores that the findings of fact regarding events prior to the parties moving in together satisfy all of the requirements for common law marriage under Texas law. Consequently, these later findings of fact have no bearing on the issue before us.
The majority opinion correctly lays out the law affecting the outcome of this case. The trial court found that the parties lived together and held themselves out to others as married, thereby satisfying two of the three requirements of common law marriage under Texas law. See Nguyen v. Nguyen, 355 S.W.3d 82, 88 (Tex. App. 2011)(citing Tex. Fam. Code Ann. § 2.401(a)(2)(2006)). The court only took issue with the element of agreement to be married. See id. As both the trial court and the majority opinion observe, Texas case law has found that these three elements must occur concurrently for a marriage to exist. Bolash v. Heid, 733 S.W.2d 698, 699 (Tex. App. 1987). In addition, and not in contrast, the Texas Code states that the agreement should precede the cohabitation and representations of marriage. Tex. Fam. Code Ann. § 2.401 (West 2011)(“[T]he man and woman agreed to be married *40and after the agreement they lived together in this state as husband and wife and there represented to others that they were married.”).
In Finding of Fact Number 12, the trial court found
Plaintiff told Defendant it would not be honorable to live together unless married. Defendant told Plaintiff that a common law marriage in Texas was the same as marriage so that it would be appropriate to live together. Each bought a ring to show that they were married. The parties lived together in Texas in the home of the plaintiff until they moved to North Carolina in 2003.
These findings demonstrate that the parties intended to be married. The trial court explicitly found that the parties conditioned their living together on obtaining the status of “married” when it found Plaintiff refused to live with Defendant without being married and Defendant assured her that common law marriage was the same as “getting married.” This is an express agreement and the trial court explicitly found that the parties, after this conversation, took all of the steps necessary to satisfy common law marriage requirements when they moved in together and bought the rings. See Eris v. Phares, 39 S.W.3d 708, 714 (Tex. App. 2001)(finding direct legal evidence of an agreement where one party stated it was not necessary “to be married to be married” and factual sufficiency where this statement led to “cohabitation and representations [of marriage,]” thereby creating an inferred agreement to be married). It is inapposite to conclude that the parties did not agree to be married by common law in light of Finding of Fact Number 12.
Both the majority opinion and the trial court draw their conclusion in reliance on acts and omissions that occurred after the events in Finding of Fact Number 12. The majority opinion stresses the importance of these later findings as “probative in discerning the parties’ intent to form an agreement” and cites Texas law to show that where there is any evidence supporting the lower court’s decision, it must be upheld. While I agree that Texas law places great deference with the trial courts in the event of conflicting evidence, see Rosales v. Rosales, 377 S.W.2d 661, 664 (Tex. App. 1964), I see no conflicting evidence in this case.
In Texas, the instant that all three requirements of common law marriage are satisfied and concurrent, a marriage forms. See Bolash, 733 S.W.2d at 699 (requiring concurrence). Once a common law marriage forms under the laws of Texas, it is treated in the same regard *41as any formal marriage and may only be dissolved by an act of the court or death. Estate of Claveria v. Claveria, 615 S.W.2d 164, 167 (Tex. 1981). “Once the marriage exists, the spouses’ subsequent denials of the marriage, if disbelieved, do not undo the marriage.” Id. (citing De Beque v. Ligon, 292 S.W. 157 (Tex. Comm’n App. 1927).
The later findings relied on by the trial court and the majority opinion does not conflict with this finding. They instead point to changes in behavior or intent, but are necessarily irrelevant because the marriage was already formed based on the express finding by the trial court. See, e.g., Reilly v. Jacobs, 536 S.W.2d 406, 408 (Tex. Civ. App. 1976)(finding evidence that husband opened bank accounts in his sole name, thus not shared, and that wife did not change her name did not nullify the existence of a common law marriage). Any act or behavior that followed the events recounted in Finding of Fact Number 12 is irrelevant to the issue before us because the marriage could not be terminated by a mere change of heart or regret. Because the events as found in Finding of Fact Number 12 occurred in Texas and satisfy the requirements of common law marriage under Texas law, this Court is bound to recognize the existence of the marriage. State v. Alford, 298 N.C. 465, 473, 259 S.E.2d 242, 247 (1979).